Title: Editorial Note
From: 
To: 


      Returning home to Braintree in December 1775, exhausted by his labors in the congress, John Adams “vacationed” by serving on the Massachusetts Council until 24 January 1776. He arrived back in Philadelphia on 8 February and the next day plunged into work during the busiest and most significant period the congress had yet known. In old age Adams recalled, probably without much exaggeration, what his days had been like: “I was incessantly employed, through the whole Fall, Winter and Spring of 1775 and 1776 during their Sittings and on Committees on mornings and Evenings, and unquestionably did more business than any other Member of that house” (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:335). From February through August 1776 he was unquestionably one of the most active members, for he served on over thirty committees as well as participating in debate.
      Adams and those with whom he was associated now had one goal toward which they were driving—independence—but their route had to be a circuitous one in deference to the moderate majority who yet hoped to avoid the dreaded decision from which there could be no turning back. As Adams saw it, the congress could take two steps that would bring independence within grasp: opening American ports to foreign trade, and urging the colonies to replace remnants of colonial institutions with governments of their own choosing. The first was no new issue, for the congress had debated it in the fall of 1775, and Adams had written at length to several of his correspondents seeking their views. The expiration of non-exportation on 1 March 1776 forced the congress to take a stand. In his Diary, Adams recorded some of the debate on the opening of the ports, but as usual he told nothing of his own contribution (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:229–230). He stood, however, with George Wythe, who insisted that trade could begin only if Americans acted as a free people, for foreign nations would ignore the opening of the ports so long as Americans continued subject to Great Britain. The resolutions finally adopted by the congress on 6 April fell short of Adams’ hopes, for they were not connected with the grand object of independence (sameDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:377; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:257–259).
      The faction pressing for separation had more success with securing a resolution on independent governments for the several colonies, and here Adams played an important part. As early as November 1775, he had sketched for Richard Henry Lee an outline of government (JA to Lee, 15 Nov., above); and Paine’s Common Sense, lacking, as Adams felt, any proper grasp of what government should be, directed his thinking once again to the kind of governments the colonies ought to institute. The upshot was his Thoughts on Government, prepared in varying form for several members who requested his ideas (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:331; ante 27 March–April, below). But Adams sought to come at his objective indirectly as well, for the instructions to the Commissioners to Canada, drafted by a committee which he chaired, called upon them to urge Canadians to establish forms of government of their own choice (No. III, below). The next step came on 10 May, when the congress gave similar advice to the American colonies (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:342). Adams drafted a preamble to that measure that breathed the spirit of independence (No. V, below). Naturally he seized the opportunity to second Richard Henry Lee’s motion for independence when it came on 7 June (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:392; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:425–426).
      These were stirring and well-remembered moments in the congress, but day to day as an active committee member, Adams found much of his time taken up with more routine, but not insignificant, matters. Docu­mentary evidence for his performance on committees is more meager than a historian or biographer would like. Moreover, Adams felt that his contribution and that of others was obscured by the insistence of Charles Thomson that only successful motions and amendments to motions need be recorded, with no mention of those that failed or of those members who made or seconded motions or entered into debate. When the congress met as a committee of the whole, in which some of the liveliest exchange occurred, nothing was officially recorded except the chairman’s report (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:365 and note). James Duane’s notes on the debates record Adams’ skeptical views on long-term enlistments without substantial bounties; Jefferson’s notes give at some length Adams’ speech insisting that no distinction should be made between freemen and slaves in counting persons for the purpose of assessing taxes under the proposed articles of confederation; and Benjamin Rush in his Autobiography recollects Adams’ harsh rejoinder to the charge of Samuel Chase that New England troops were largely to blame for the failure of the Canada expedition (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:360; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:321–322; The Autobiography of Benjamin Rush, ed. George W. Corner, Princeton, 1948, p. 140–141). For the rest one must rely upon a few of Adams’ Diary entries and his recollections in old age.
      In broad terms, Adams served on committees that took into consideration letters from generals, officials, local bodies, and ordinary citizens confused or aggrieved. A number of his committees were concerned with military matters; thus his appointment in June to the Board of War and Ordnance was perhaps a consequence of this earlier service (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:438). Such committees conferred with generals regarding the strategy of forthcoming campaigns, saw to the fortification of ports, consulted about the pay and status of battalions in South Carolina, and considered means to induce Hessian troops to desert. Adams also served on committees to ascertain the value of coins with respect to Spanish dollars and to look into the problem posed by the counterfeiting of continental bills of credit. He was named to the Committee on Spies and to one to determine the compensation owing to Secretary Thomson for services during the year past.
      Accompanying documents are those for which some evidence exists that Adams played a role in their composition or brought them before the congress. Following these is a synopsis of his membership on those committees for which there is no record of his influence on their actions. The listing gives the names of members in the order in which they appear in the Journal, the responsibilities assigned, and the dates, locations, and authorship, when known, of reports and subsequent resolutions. Toward the end of the period under review, Adams was chosen a member of two of the most important committees in 1776: that to draft a declaration of independence and that to work out a plan of treaties (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:431, 433). His work on these committees, as well as on the Board of War, will have separate treatment.
      Adams’ initiatives were not confined to the give and take of committees. He successfully moved the appointment of Baron de Woedtke as brigadier general, and he introduced resolutions to encourage the manufacture of saltpeter and gunpowder (Richard Smith, Diary, in Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:394; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:209; No. I, below). He also offered a resolution of thanks to General Washington for his siege of Boston, which forced the British to evacuate that town, and proposed that a medal be struck in the General’s honor (No. IV, below). On 21 March, Adams proposed resolutions calling for the promotion of the culture of hemp, flax, cotton, and wool and the manufacture of sailcloth and duck, as well as general encouragement of agriculture, arts, manufacturing, and commerce through societies founded for the purpose. Such pursuits were part of the logistics of war and had the “Air of Independence,” but passed virtually verbatim. Adams had urged the growing of hemp and the promotion of agriculture as far back as 1763 in his Humphrey Ploughjogger and “U” newspaper pieces (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:234–235; 3:372–373; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 4:224; JA, PapersPapers of John Adams, ed. Robert J. Taylor and others, Cambridge, 1977– ., 1:67–71). Husbandry was still close to his heart.
     